internal_revenue_service number release date index number -------------------------- ------------ ------------------------------------------ ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ---------- telephone number -------------------- refer reply to cc ita b04 plr-111548-12 date date legend taxpayer trust company bank year year date date date date dollar_figurea dollar_figureb dollar_figurec dollar_figured s t u m n p -------------------------------------------------------- ----------------------------------------------------------------------- -------------------------------------- -------------- ------- ------- --------------------- --------------------- ------------------------- -------------------- --------------- ----------------- --------------- --------------- ------- ---------- ---- ---------- ------------ ------------ dear -------------------------- this is in reply to a letter submitted by your authorized representative requesting a private_letter_ruling under sec_453 of the internal_revenue_code specifically taxpayer requests a ruling that the modification of an installment_sales obligation by deferring the maturity_date substituting a new obligor and altering the interest rate is not a disposition or satisfaction of the installment_obligation within the meaning of sec_453b plr-111548-12 facts taxpayer an individual files its return on a calendar_year basis uses the cash_method_of_accounting and as a former shareholder was engaged in the business of providing business solutions to federal state and commercial customers including professional consulting and technical support services the transaction described below was entered into by taxpayer’s revocable grantor_trust trust taxpayer is the trustee of trust and taxpayer reports all trust income in year company completed a transaction the original transaction in which i company adopted an employee_stock_ownership_plan which included an employee_stock_ownership_trust together referred to as the esop ii company facilitated the esop’s purchase of all the outstanding_stock of company from the former shareholders including taxpayer and iii the parties to the original transaction entered into certain financial arrangements including a company borrowing dollar_figurea in senior financing from bank the bank loan b company lending dollar_figurea to the esop to purchase a portion of the shares from the former shareholders the company loan and c the esop borrowing an aggregate of dollar_figureb from the former shareholders in the form of notes to pay the balance of the purchase_price the esop_loan as part of the original transaction taxpayer received a promissory note from the esop in the principal_amount of dollar_figurec the note which represents taxpayer’s portion of the esop_loan the note provides for annual interest at the rate of s and monthly payments of interest only for the first two years and monthly payments of principal and interest for a period of m years the entire unpaid principal balance together with all accrued unpaid interest is due on date n years after the esop issued the note as security for payment of the note company absolutely unconditionally and irrevocably guaranteed the esop’s obligations on the note and the esop pledged the stock it purchased from taxpayer to taxpayer taxpayer did not elect out of installment_sale treatment and is reporting gain realized from the sale of the shares of company stock on the installment_method under sec_453 of the code as of date there is dollar_figured in principal and accrued interest outstanding on the note in year company and bank entered into certain amendments to the bank loan to address company’s deteriorated financial condition and to provide for revised payment schedules on the bank loan the company loan and the esop_loan including the note as well as to establish amended financial covenants for company company esop and the shareholders have agreed to make changes to the company loan and the esop_loan to satisfy required bank amendments and to permit company to repay all of its debts on a reasonable schedule that will permit company to operate using available cash_flow and also within applicable legal requirements relating to the esop plr-111548-12 company proposes to complete a transaction the proposed transaction based on the required bank amendments in which i the shareholders will deliver to company and company will assume the notes and pledge agreements that the shareholders are holding from the esop as part of the esop_loan including taxpayer delivering the note to company ii company will modify the payment terms of the notes it assumes including the note and will set forth the modified terms in a new note to be delivered by company to taxpayer the new note and iii in consideration of company assuming the note and issuing the new note the esop will deliver to company a note with a principal_amount equal to the amount currently outstanding on the esop_loan the note restructuring will provide company greater cash_flow flexibility without significantly changing the benefit stream to the esop participants as a result of the proposed transaction and in accordance with the terms of the new note the maturity_date of the note will be deferred the obligor will be substituted and the interest rate will be altered instead of the entire unpaid principal balance together with all accrued unpaid interest being due on date the note will be restructured to provide for monthly payments of interest at the annual rate of t until date and amortized monthly payments of principal and interest at the annual rate of u amortized over a period of p years with the entire unpaid balance together with all accrued unpaid interest being due on date in addition as a result of the proposed transaction instead of the esop being the obligor on the note company currently the guarantor on the note will be substituted as the direct obligor in all other respects the terms of the note will remain unchanged taxpayer requests a ruling that the modification of the terms of the note by deferring the maturity_date substituting a new obligor and altering the interest rate is not a disposition or satisfaction of an installment_obligation within the meaning of sec_453b of the code law analysis sec_453 of the code provides that income from an installment_sale shall be taken into account under the installment_method under the installment_method a portion of the total gross_profit from an installment_sale is included in income in each year in which the seller receives payment sec_453b of the code provides that if an installment_obligation is satisfied at other than its face value or distributed transmitted sold or otherwise_disposed_of gain_or_loss shall result to the extent of the difference between the basis of the obligation and the amount_realized in the case of satisfaction at other than face value or a sale_or_exchange or the fair_market_value of the obligation at the time of distribution transmission or disposition in the case of the distribution transmission or disposition otherwise than by sale_or_exchange in short if an installment_obligation is satisfied at plr-111548-12 its face value or if it is distributed transmitted sold or otherwise_disposed_of the seller must recognize gain_or_loss at that time the internal_revenue_service has held that certain modifications of the terms of an installment_obligation are not a disposition or satisfaction of the obligation in revrul_68_419 1968_2_cb_196 the parties agreed to modify the terms of a note so that each installment of principal due by the original terms of the note would be deferred for a period of five years in addition the rate of interest was increased from six percent to seven percent per annum revrul_68_419 holds that the modification of the terms of a purchaser's note by deferring the dates of payment of principal and increasing the rate of interest is not a disposition or satisfaction of an installment_obligation within the meaning of sec_453 the predecessor of current sec_453b see also revrul_55_429 1955_2_cb_252 reaching similar results in revrul_75_457 1975_2_cb_196 a taxpayer sold real_estate to an individual for cash a deed_of_trust and a promissory note providing for monthly payments over a year term the terms of the deed and note allowed the individual to resell the property provided that the subsequent buyer executed a new note under the same terms and conditions as the original deed_of_trust the original obligor subsequently sold the property to a successor individual who assumed the obligation by executing a new deed_of_trust and note in favor of the taxpayer under the same terms and conditions as the original deed_of_trust and note the original obligor was released from liability on the original note revrul_75_457 holds that the substitution of obligors deeds of trust and promissory notes without any other changes is not a satisfaction or disposition of an installment_obligation under sec_453 of the code likewise revrul_82_122 1982_1_cb_80 holds that the substitution of a new obligor and a change in the rate of interest is not a satisfaction or disposition of an installment_obligation for purposes of sec_453b to summarizing the revenue rulings modification of an installment_obligation by deferring the maturity_date substituting a new obligor and altering the interest rate is not a disposition or satisfaction of an installment_obligation for purposes of the installment_sales provisions under sec_453b moreover where the original installment note is replaced the substitution of a new promissory note without any other changes is not a disposition of the original installment note under sec_453b conclusion based upon the facts and representations presented and the above analysis we conclude that the described modification of the terms of the note by deferring the maturity_date substituting a new obligor and altering the interest rate is not a disposition or satisfaction of an installment_obligation within the meaning of sec_453b of the code plr-111548-12 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely donna j welsh senior technician reviewer branch income_tax accounting cc
